Citation Nr: 0330715	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-16 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than September 9, 
1998 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from November 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Board previously issued a decision in this matter in May 
2002.  At that time, the Board found entitlement to an 
effective date earlier than November 18, 1999, for the award 
of TDIU, granting an effective date of September 9, 1998.  
In addition, the Board denied the appeal with respect to 
entitlement to specially adapted housing.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, in a March 2003 Order, the Court dismissed the 
appeal concerning the specially adapted housing claim and 
vacated and remanded the portion of the Board decision that 
denied an effective date earlier than September 9, 1998.  By 
letter dated in July 2003, the RO advised the veteran, 
through his representative, that he had 90 days in which to 
supplement the evidence and argument before the Board.  The 
Board notes that, on that same date, the representative 
requested an extension of time in which to file an informal 
brief with the Board, to August 2003.  No additional 
evidence or argument has been received to date.  The case is 
again ready for appellate review.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, it provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain 
on the claimant's behalf. Id. 

As found by the parties in the Joint Motion for Remand, 
review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
That is, the parties found that the RO's March 2001 letter 
to the veteran concerning the VCAA did not satisfy the 
notice requirements of 38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board notes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
It found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  The Board acknowledges that the March 2001 letter 
from the RO to the veteran concerning the VCAA does not 
provide any time limit for response.  In any event, on 
remand, the RO must take this opportunity to explain to the 
veteran that a full year is allowed to respond to a VCAA 
notice.

Accordingly, the case is REMANDED for the following action:

The RO should take steps to comply with 
the VCAA, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

If any additional evidence is received 
or secured following this notice, the RO 
should readjudicate the issue on appeal.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  





	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


